Dismissed and Memorandum Opinion filed January 25, 2007







Dismissed
and Memorandum Opinion filed January 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00904-CV
____________
 
R. K. DHINGRA, Individually and as
Trustee, Appellants
 
V.
 
LAGUNA TOWNHOMES COMMUNITY
ASSOCIATION OF HOUSTON, INC., Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 820865-101
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 8, 2006.  On January 17, 2007, the
parties filed a joint motion to dismiss the appeal in order to effectuate the
parties= compromise and settlement
agreement.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
25, 2007.
Panel consists of Chief Justice Hedges and Justices Fowler and Edelman.